NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

PAUL I. MARX,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-3504
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 13, 2019.

Appeal from the Circuit Court for Polk
County; William D. Sites, Judge.

Howard L. Dimmig, II, Public Defender, and
Jeffrey Sullivan, Special Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Peter N. Koclanes,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.




CASANUEVA, KELLY, and LaROSE, JJ., Concur.